Citation Nr: 0022574	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-07 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for osteoarthritis of 
the back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to June 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Columbia, South Carolina, that granted service connection for 
PTSD and assigned a 10 percent evaluation.  Also in this 
decision the RO denied as not well grounded the veteran's 
claim of service connection for osteoarthritis of the back.  
In a subsequent rating decision in May 1999, the RO increased 
the PTSD evaluation to 50 percent disabling.

Pursuant to the veteran's March 1999 request to attend a 
hearing before a member of the Board in Washington, D.C., he 
was notified by VA of a scheduled hearing in July 2000.  
However, prior to the scheduled hearing the veteran informed 
VA that he would be unable to attend the hearing due to 
financial as well as physical constraints.  He did not 
request that he be rescheduled for another hearing.  

The issue of an increased evaluation for the veteran's 
service-connected PTSD is deferred pending completion of the 
development being sought in the remand below.


FINDINGS OF FACT

1.  The claims file is devoid of competent medical evidence 
of causality linking the veteran's degenerative joint disease 
of the spine to service or back symptoms reported within one 
year of service separation.

2.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for osteoarthritis of 
the back.




CONCLUSION OF LAW

The veteran's claim of service connection for osteoarthritis 
of the back is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he had no 
musculoskeletal defects when he entered service in January 
1941.  They also show that at his separation examination in 
June 1945 the veteran was noted to have a history of 
bilateral pyelitis for which he received 10 days of treatment 
on an outpatient basis in December 1944, and complained of 
occasional soreness of the small of his back after strenuous 
exercise.  A clinical evaluation of the veteran's 
musculoskeletal system at his separation examination revealed 
that there was no limitation of motion or muscle spasm of the 
back.

At a VA examination in October 1945 the veteran complained of 
back pain.  More specifically, he complained of pain across 
his back and pain in the right hip and leg.  On examination 
the pain in the back was noted to be more pronounced on the 
left side with pain radiating down the veteran's right leg on 
the lateral surface to the knee and down outside of the leg 
to the ankle.  It was also noted that there was no history of 
injury of the veteran's spine.  He was not given a diagnosis 
in regard to his back.

Also in October 1945 the veteran underwent a special VA 
genitourinary examination and denied having any symptoms at 
that time.  He was diagnosed as having pyelitis and 
prostatitis not found.

In a December 1945 rating decision the RO determined that 
back trouble had not been found on the last examination.  The 
veteran was not advised of this determination. 

A March 1997 VA treatment record contains the veteran's 
complaint that his body ached and was worse in the morning.  
He was diagnosed as having post-operative salivary gland.

In May 1997 the veteran was seen at a VA medical facility 
complaining that the bones in his legs hurt and of having 
night sweats.  He said that the bones ached in the morning 
and that this has been occurring for over a year.  The 
veteran was diagnosed as having arthritis pain of 
questionable etiology.  He was scheduled for X-rays and for a 
follow-up visit in June 1997. 

On file is a June 1997 VA medical record noting that the 
veteran was being seen for the first time.  The record 
contains the veteran's history and complaint of generalized 
body aches and deep bone pain for 50 years which had worsened 
over the previous year.  He was assessed as having bone pain 
with night sweats.  A diagnosis was deferred pending multiple 
lab tests, including a bone scan.

Results of a nuclear bone scan performed in June 1997 
revealed areas of increased uptake which may have been 
degenerative.  

In July 1997 lumbosacral X-rays were performed revealing 
prominent degenerative changes at the veteran's mid and lower 
lumbar spine which were noted to correlate with the findings 
identified on the nuclear bone scan in June 1997.

An August 1997 VA treatment record contains an assessment of 
degenerative joint disease that was stable.

In January 1998 the veteran filed a claim of service 
connection for arthritis of the back.

In a January 1999 rating decision the RO denied the veteran's 
claim of service connection for osteoarthritis of the back.

In a substantive appeal dated in March 1999, the veteran 
stated that he was claiming service connection for 
osteoarthritis of his back "because of all the many times 
that I slept on the frozen ground, while I was in combat."

II.  Legal Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service incurrence for arthritis will be 
presumed if it becomes manifest to a compensable degree 
within the year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The threshold question to address is whether the veteran has 
met his burden of submitting evidence sufficient to justify a 
belief that his claim of service connection is well grounded.  
In order for him to meet this burden, he must submit evidence 
sufficient to justify a belief that his claim is plausible.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  VA's duty to assist the veteran in developing the 
pertinent facts of his claim does not arise until after he 
has met his initial burden of submitting a well grounded 
claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).

A well grounded claim requires (1) competent evidence of 
current disability (a medical diagnosis), (2) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and (3) of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  Where 
the determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).  The second and third Caluza elements can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) 
evidence showing post-service continuity of symptomatology; 
and (c) medical, or in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); Jones v. West, 12 Vet. App. 
460, 465 (1999). 

The veteran's service medical records do not show that he had 
arthritis of the back, nor do they show any incident of back 
trauma.  The veteran did complain at his separation 
examination in June 1945 of occasional soreness in the small 
of his back after strenuous exercise, but was found to have 
no limitation of motion or muscle spasm of the back.   He was 
not given a diagnosis in regard to his back at his separation 
examination in June 1945, or at a VA examination in October 
1945 at which time he also complained of back pain.  

The first evidence of degenerative joint disease of the 
veteran's spine is a June 1997 bone scan report showing 
possible degenerative changes of the spine and a July 1997 
lumbosacral X-ray report confirming prominent degenerative 
changes of the lumbar spine.  These findings were made over 
five decades after the veteran's service and well past the 
one year presumptive period for arthritis.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran asserts his entitlement to service connection for 
osteoarthritis due to the many times that he spent sleeping 
on frozen ground in combat.  While the Board does not dispute 
that the veteran may have had to sleep on frozen ground, the 
veteran has not presented any medical evidence to support a 
relationship between his sleeping on frozen ground in service 
in the 1940s and his 1997 diagnosis of degenerative joint 
disease of the lumbar spine.  Since the veteran is a layman 
and not a medical professional, his opinion of a link between 
his arthritis and service cannot be considered competent 
evidence sufficient to well grounded his claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  While 38 U.S.C.A. § 1154 does 
provide for a lesser standard of proof for disabilities 
alleged to have been incurred during combat, the elements of 
a well-grounded claim must be satisfied before the § 1154 
would be applied.  See Caluza, supra.

Inasmuch as the veteran did not submit competent medical 
evidence of causality linking his degenerative joint disease 
of the spine to service or to in-service symptomatology, or 
to back symptoms within one year of service separation, his 
claim of service connection for arthritis of multiple joints 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Caluza, supra; Savage, supra.


ORDER

The claim of service connection for osteoarthritis of the 
back is denied as not well grounded.


REMAND

In April 2000 the RO received evidence from a United States 
Senator regarding the veteran's claim for an increased 
evaluation for PTSD.  The evidence includes a statement 
written by the veteran along with a VA medical record from 
the veteran's treating psychologist dated in January 2000.  
Because the veteran's claims file had already been sent to 
the Board for appellate consideration at the time that the RO 
received this additional evidence, the RO forwarded the 
received evidence to the Board in accordance with VA 
regulation.  See 38 C.F.R. § 19.37(b).

Legal authority provides that unless there is a proper waiver 
of the RO's review of the additional evidence, it must first 
be considered by the RO.  See 38 C.F.R. § 20.1304(c).  Since 
a proper waiver of the evidence was not made by either the 
veteran or his representative, the veteran still has a right 
to the RO's review.  Consequently, the case must be returned 
to the RO for consideration of the additional evidence so as 
to ensure full compliance with due process requirements.  
38 C.F.R. § 20.1304(c).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the evidence 
that was submitted to the RO in April 
2000, to include the January 2000 letter 
from the veteran's treating VA 
psychologist.  

2.  After review by the RO, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for PTSD.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
issued a Supplemental Statement of the 
Case and be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 



